Exhibit 10.1

GENERAL RELEASE AND SEVERANCE AGREEMENT

 

This General Release and Severance Agreement (the “Agreement”), dated as of
December 21, 2017, is made and entered into by and between Matthew Briand, his
heirs, successors and assigns (collectively, “Employee”) and Staffing 360
Solutions, Inc., and any of its parents, predecessors, successors, subsidiaries,
affiliates or related companies (including, without limitation Monroe Staffing
Services LLC (“Monroe Staffing”)) (collectively, the “Company”).

For good and valuable consideration, receipt of which is hereby acknowledged, in
order to effect a mutually satisfactory and amicable separation of employment
from the Company and to resolve and settle finally, fully and completely all
matters and disputes that now or may exist between them, as set forth below,
Employee and the Company agree as follows:

1.Separation from Employment.  Effective January 31, 2018 (the “Separation
Date”), Employee’s employment with the Company shall cease.  Notwithstanding the
foregoing, effective immediately upon Employee’s execution of this Agreement, he
shall relinquish all positions, offices, and authority with the Company, except
as directed by the Company, including, without limitation, to perform the
transition services set forth in Section 4 below.  Upon Employee’s execution of
this Agreement, he shall also execute and deliver a resignation letter
confirming his resignation from the Board of Directors of Staffing 360
Solutions, Inc., effective as of the date of execution of this
Agreement.  Employee acknowledges and agrees, except for the payments described
hereunder, Employee has no rights to any other wages and other compensation or
remuneration of any kind due or owed from the Company, including, but not
limited, to all wages, reimbursements, bonuses, advances, vacation pay,
severance pay, vested or unvested equity or stock options, awards, and any other
incentive-based compensation or benefits to which Employee was or may become
entitled or eligible.  

2.Employment Agreement.  The employment agreement between Employee and Monroe
Staffing dated January 3, 2014 (the “Employment Agreement”) has terminated
forever and no party shall have any further obligation or liability thereunder,
except that Employee acknowledges and agrees that subparts (b) and (c) of Clause
10 Other Interests of the Employment Agreement, shall remain in full force and
effect in accordance with their terms.  The Company agrees that Clause 12
Indemnification and Insurance of the Employment Agreement, shall remain in full
force and effect in accordance with its terms.

3.Consideration.  In consideration of this Agreement and the release herein, and
his compliance with his obligations hereunder, the Company will provide Employee
with the following: (i) pay through January 31, 2018 in the same amount and
manner in which Employee was paid immediately prior to this Agreement; (ii)
severance pay in the amount of $362,000 (as of January 31, 2018) for twelve (12)
months, payable over three (3) months in equal installments in accordance with
the normal payroll policies of the Company, with the first installment being
paid on the Company’s first regular pay date on or after January 31, 2018, which
initial payment shall include all installment amounts that would have been paid
during the first thirty (30) days following the Separation Agreement had
installments commenced immediately following the Separation Date; (iii)
performance bonuses for 2017 and 2018, in the amounts, if any, as determined by
the Company’s Board of Directors based upon the criteria set forth for its
executives, payable in cash at the time any such performance bonuses are
ordinarily paid to the



4850-3679-7017 v.5

 

 



--------------------------------------------------------------------------------

Company’s executives; (iv) for a period of twelve (12) months following the
Separation Date, all health insurance plan benefits to which Employee and his
family was entitled prior to the Separation Date under any such benefit plans or
arrangements maintained by the Company in which Employee and his family
participated, shall be provided to the same extent of coverage, pursuant to
COBRA, to be paid directly by the Company; (v) any unvested stock options and
restricted securities granted to Employee shall be fully and immediately
exercisable or non-forfeitable, as applicable; (vi) reimbursement for life
insurance benefits, payable in the calendar year 2018 in the same amount as
Employee received as an active employee of the Company; (vii) reimbursement of
disability insurance premiums, payable in the calendar year 2018 in the same
amount as Employee received as an active employee of the Company; and (viii) an
automobile allowance, payable in the calendar year 2018 in the same amount as
Employee received as an active employee of the Company.  The Company shall
deduct or withhold any applicable taxes and other withholdings from the
foregoing consideration as required by applicable law or regulation. Payments of
all consideration and reimbursement set forth above shall be made prior to the
purchase, sale or acquisition of the Company.

4.Transition Services.  Through the Separation Date, Employee shall perform such
services as the Company may request, including, without limitation, those
relating to the transition of his positions, offices, authority, duties, or
responsibilities with the Company.  Employee also agrees to assist with the
execution of all documents and all other instruments which the Company shall
deem necessary to accomplish any such transition.

5.Release of Claims against the Company.  For and in consideration of the right
to receive the consideration described in Section 4 of this Agreement, Employee
fully and irrevocably releases and discharges the Company, including all of its
affiliates, parent companies, subsidiary companies, employees, owners,
directors, officers, principals, agents, insurers, and attorneys (the “Released
Parties”) from any and all claims arising or existing on, or at any time prior
to, the date this Agreement is signed by Employee.  Such released claims
include, without limitation, claims relating to or arising out of: (i)
Employee’s hiring, compensation, benefits and employment with the Company, (ii)
Employee’s separation from employment with the Company, and (iii) all claims
known or unknown or which could or have been asserted by Employee against the
Released Parties, at law or in equity, or sounding in contract (express or
implied) or tort, including claims arising under any foreign, international,
federal, state, or local laws of any jurisdiction that prohibit age, sex, race,
national origin, color, disability, religion, veteran, military status,
pregnancy, sexual orientation, or any other form of discrimination, harassment,
or retaliation, including, without limitation, claims under the Age
Discrimination in Employment Act; the Older Workers Benefit Protection Act; the
Americans with Disabilities Act; Title VII of the Civil Rights Act of 1964; the
Rehabilitation Act; the Equal Pay Act; the Family and Medical Leave Act, 42
U.S.C. §1981; the Civil Rights Act of 1991; the Civil Rights Act of 1866 and/or
1871; the Occupational Safety and Health Act; the Sarbanes Oxley Act; the
Employee Polygraph Protection Act; the Uniform Services and Employment and
Re-Employment Rights Act; the Worker Adjustment Retraining Notification Act; the
National Labor Relations Act and the Labor Management Relations Act; the
Connecticut Human Rights and Opportunities Act, and any other similar or
equivalent state laws; the New York State and City Human Rights Laws, and any
other similar or equivalent state laws; the Massachusetts Fair Employment
Practices Act, and any other similar or equivalent state laws; the Florida Civil
Rights Act, and any other similar or equivalent state laws; the Delaware
Discrimination in

2 of 5



4850-3679-7017 v.5

 

 



--------------------------------------------------------------------------------

Employment Act and Handicapped Persons Employment Protections Act, and any other
similar or equivalent state laws; and any other foreign, international, federal,
state, local, municipal or common law whistleblower protection claim,
discrimination or anti-retaliation statute or ordinance; claims arising under
the Employee Retirement Income Security Act; claims arising under the Fair Labor
Standards Act; or any other statutory, contractual or common law
claims.  Employee does not release Employee’s right to enforce the terms of this
Agreement.

6.Release of Claims against Employee. For and in consideration of the releases
described in Section 5 of this Agreement, the Company, including all of its
affiliates, parent companies, and subsidiary companies, fully and irrevocably
releases and discharges Employee from any and all claims arising or existing on,
or at any time prior to, the date this Agreement is signed by the Company.  

7.No Interference.  Nothing in this Agreement is intended to interfere with
Employee’s right to report possible violations of federal, state or local law or
regulation to any governmental or law enforcement agency or entity (including,
without limitation, the Securities and Exchange Commission), or to make other
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation.  Employee further acknowledges that nothing in this
Agreement is intended to interfere with Employee’s right to file a claim or
charge with, or testify, assist, or participate in an investigation, hearing, or
proceeding conducted by, the Equal Employment Opportunity Commission
(the “EEOC”), any state human rights commission, or any other government agency
or entity.  However, by executing this Agreement, Employee hereby waives the
right to recover any damages or benefits in any proceeding Employee may bring
before the EEOC, any state human rights commission, or any other government
agency or in any proceeding brought by the EEOC, any state human rights
commission, or any other government agency on Employee’s behalf with respect to
any claim released in this Agreement; provided, however, for purposes of
clarity, Employee does not waive any right to any whistleblower award pursuant
to Section 21F of the Securities Exchange Act of 1934 or any other similar
provision.

8.Review and Consultation.  Employee acknowledges that: (i) this Agreement is
written in terms and sets forth conditions in a manner which he understands;
(ii) he has carefully read and understands all of the terms and conditions of
this Agreement; (iii) he agrees with the terms and conditions of this Agreement;
and (iv) he enters into this Agreement knowingly and voluntarily.  Employee
acknowledges that he does not waive rights or claims that may arise after the
date this Agreement is executed, that he has been given twenty-one (21) days
from receipt of this Agreement in which to consider whether he wanted to sign
it, that any modifications, material or otherwise made to this Agreement do not
restart or affect in any manner the original twenty-one (21) day consideration
period, and that the Company advises Employee to consult with an attorney before
he signs this Agreement, and Employee represents that he understands, that he
may revoke his acceptance of this Agreement at any time for seven (7) days
following his execution of the Agreement and must provide notice of such
revocation by giving written notice to the Company.  If not revoked by written
notice received on or before the eighth (8th) day following the date of his
execution of the Agreement, this Agreement shall be deemed to have become
enforceable and on such eighth (8th) day.

3 of 5



4850-3679-7017 v.5

 

 



--------------------------------------------------------------------------------

9.Non-Disparagement.  Employee and the Company agree that their goodwill and
reputation are assets of great value to them which were obtained through great
costs, time and effort.  Therefore, Employee and the Company agree that after
the termination of Employee’s employment, they shall not in any way, directly or
indirectly, disparage, libel or defame the other.

10.Return of Property.  Employee hereby agrees that he is required to return,
and represents and warrants to the Company that he has returned, all originals
and copies (whether in paper, electronic, magnetic or computer form) of all
contracts, memoranda, notes, plans, records, reports and other documents, as
well as all identification badges, keys, credit cards, entry cards, technology
and all other items that are the property of the Company and/or that contain or
embody any confidential proprietary or trade secret information of the Company,
and, in the case of documents, he has returned to the Company any and all
materials of any kind and in whatever medium evidenced, including, without
limitation, all hard disk drive data, diskettes, electronic messages or files,
microfiche, photographs, negatives, blueprints, printed materials, tape
recordings and videotapes (and all reproductions thereof) relating to the
Company that he may possess or have under his control. Employee will retain his
cellular telephone number.

11.Confidentiality.  Employee agrees that he will keep both the fact of this
Agreement and the terms of this Agreement confidential, and will not disclose
the fact of this Agreement or the terms of this Agreement to anyone other than
Employee's spouse/registered domestic partner, attorney or accountant/tax
advisor, unless otherwise required to under applicable law or regulation after
providing reasonable notice in writing to the Company and a reasonable
opportunity to challenge any such disclosure.

12.No Further Services.  Employee agrees that he will not seek, apply for,
accept, or otherwise pursue employment, engagement, or arrangement to provide
further services with or for the Company, as an employee, independent contractor
or otherwise.

13.Governing Law/Venue.  The parties agree that the Agreement shall be governed
by and construed under the internal laws of the State of New York.  In the event
of any dispute regarding this Agreement, the parties hereby irrevocably agree to
submit to the exclusive jurisdiction of the federal and state courts situated in
New York, New York, and Employee agrees that he shall not challenge personal or
subject matter jurisdiction in such courts.  The parties also hereby waive any
right to trial by jury in connection with any litigation or disputes under or in
connection with this Agreement.

14.Voluntary.  This Agreement is executed voluntarily and without any duress or
undue influence on the part or behalf of the parties hereto. The parties
acknowledge that they have had ample opportunity to have this Agreement reviewed
by the counsel of their choice.

15.Acknowledgment.  Employee acknowledges and agrees that the consideration
provided herein is consideration to which Employee is not otherwise entitled
except pursuant to the terms of this Agreement, and are being provided in
exchange for Employee’s compliance with his obligations set forth hereunder.  

4 of 5



4850-3679-7017 v.5

 

 



--------------------------------------------------------------------------------

16.No Admission of Liability.  This Agreement shall not in any way be construed
as an admission by the Company of any acts of wrongdoing or violation of any
statute, law or legal right.

17.Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed signature page
of this Agreement by facsimile or by electronic mail in portable document format
(PDF) will be effective as delivery of a manually executed signature page of
this Agreement.

18.Sole Agreement and Severability.  Except as set forth herein, this Agreement
is the sole, entire and complete agreement of the parties relating in any way to
the subject matter hereof.  No statements, promises or representations have been
made by any party to any other party, or relied upon, and no consideration has
been offered, promised, expected or held out other than as expressly set forth
herein, provided only that the release of claims in any prior agreement or
release shall remain in full force and effect.  The covenants contained in this
Agreement are intended by the parties hereto as separate and divisible
provisions, and in the event that any or all of the covenants expressed herein
shall be determined by a court of competent jurisdiction to be invalid or
unenforceable, the remaining parts, terms or provisions of this Agreement shall
not be affected and such provisions shall remain in full force and effect.

PLEASE READ CAREFULLY.  THIS GENERAL RELEASE AND SEVERANCE AGREEMENT INCLUDES A
RELEASE OF ANY AND ALL CLAIMS, KNOWN OR UNKNOWN, AGAINST THE COMPANY.

 

STAFFING 360 SOLUTIONS , INC.MATTHEW BRIAND

 

By:_/s/ Brendan Flood_________________/s/ Matthew Briand

 

Title:Executive ChairmanDate:December 21, 2017

 

Date:December 21, 2017

 

 

 

5 of 5



4850-3679-7017 v.5

 

 

